Citation Nr: 1135031	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to June 1971.  He died in September 2006.  The appellant is his widow.  

The matter of service connection for the cause of the Veteran's death is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the decision, the RO denied the claim for service connection for cause of death.  Also in a September 2007 notice letter, nonservice connected death pension was denied.  The appellant filed a notice of disagreement in May 2008 but a SOC has not yet been issued.  

In June 2009, the Board remanded this claim for further development.  This development has been completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that an opinion is needed to make a decision on this claim.  The Veteran's September [redacted], 2006 death certificate shows that the immediate cause of death was cancer of the liver metastatic to the lung (the onset to death was two weeks).  The other significant condition contributing to death but not resulting in the underlying cause was hepatitis C.  There is evidence in the file that the Veteran's lung cancer, which had a part in his cause of death, may have been primary cancer.  

One day before the Veteran's death in September 2006, Dr. Encarnación evaluated the Veteran for an oncology consultation and stated:  

At this point the patient appears to have metastatic cancer to the lungs.  He might have a primary lung cancer with contralateral metastases or he might have something that originated in his gall bladder or his liver.  He could also have gastric cancer given his family history.  

He described the Veteran as having a history of hepatitis C and chronic alcoholism and presented with "what appears to be metastatic cancer to the lungs from an unknown primary."  Under toxic habits, it was noted the Veteran was a smoker about one and a half packs per day for 20 years; he supposedly quit 20 years ago.  He used to be a heavy drinker until about eight years ago when he was diagnosed with hepatitis.  Laboratory results and the questionable liver abnormalities were noted.  The Veteran died the following day after this record was created.  

If the lung cancer is primary, service connection for cause of death may be granted under a presumption.  For a veteran who has service in Vietnam (as this Veteran had), there is a presumption of exposure to certain herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  VA currently recognizes respiratory cancers, including cancers of the lung, as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2010).  VA has also determined that liver cancer is not associated with exposure to herbicide agents.  See, 68 Fed. Reg. 27,630 (May 20, 2003).  

Although in August 2007 Dr. Snyder wrote a letter stating that Veteran's death was likely caused by hepatitis C contracted from a blood transfusion for gastrointestinal bleeding in service in 1974, this statement is undercut by the fact that the Veteran separated from service in 1971.  Also, an October 1995 record shows that the Veteran told Dr. Snyder he did not think he had a blood transfusion while being treated for gastrointestinal bleeding.  

Service treatment records do not support that the Veteran ever had a blood transfusion in service, but records do support that the Veteran may have used drugs while in service.  (See a February to March 1971 narrative summary and other service treatment records for more information on drug use in service.)  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.301(d) prohibits the payment of compensation for any disability that is a result of a veteran's own abuse of alcohol or drugs.  Also, 38 U.S.C. § 105 provides that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the abuse of alcohol or drugs by the person on whose account benefits are claimed.  Pursuant to these statutes, death resulting from a veteran's own alcohol or drug abuse cannot be service-connected.  VAOPGCPREC 11-96.  

On remand, the claims file should be transferred to an appropriate examiner for an opinion regarding the cause of the Veteran's death and whether his lung cancer was primary.  

In August 2009 the agency of original jurisdiction (AOJ) sent an erroneous letter to the appellant; the letter referenced information needed for new and material evidence clams and appellant's claim is not a new and material evidence claim.  The AOJ should send corrective notice that complies with Hupp v. Nicholson, 21 Vet. App 324, 352-353 (2007).  

Finally, the appellant filed a notice of disagreement on her decision regarding nonservice-connected death pension in May 2008.  A statement of the case (SOC) should be issued on this issue so she has an opportunity to file an appeal.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action: 

1.  Transfer the claims file to an appropriate examiner for an opinion.  The examiner should be provided a copy of this remand together with the Veteran's entire claims folder.  The examiner should indicate that the claims folder has been reviewed in conjunction with preparation of an opinion.  

Following a review of the claims file, and evidence cited above, the examiner is asked to first state whether it is at least as likely as not (i.e., at least a 50 percent probability or more) that the lung cancer was primary and not the result of cancer that originated in the liver or elsewhere.  

Second, the examiner should opine whether it is at least as likely as not that the Veteran's death is related to his service in any way.  The Veteran was not service-connected for any disabilities during his lifetime.  

Finally, the examiner should opine whether it is at least as likely as not that the Veteran's death is related to his service, to include as related to exposure to herbicides.  

The examiner is asked to provide a complete rationale for any opinion reached.  

2.  Send a corrective notice letter explaining that the August 2009 letter regarding new and material evidence was sent in error.  Inform the appellant that the Veteran was not service-connected for any disability in his lifetime and explain the evidence and information required to substantiate a dependency and indemnity claim based on a condition not yet service-connected as required by Hupp, 21 Vet. App at 352-353.  

3.  Issue a SOC addressing the claim for nonservice-connected pension.  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that claim.  If the appellant perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.  

4.  Re-adjudicate the appellant's claim for service connection for cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

